Citation Nr: 0524497	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

B. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1950 and from June 1950 to July 1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in May 2003, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The denial of service connection was duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board notes that the current appeal was certified to the 
Board as entitlement to service connection for the cause of 
the veteran's death.  Although the RO impliedly found the 
evidence sufficient to reopen the appellant's claim of 
service connection for the cause of the veteran's death, the 
Board must also first address that question.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the Board of Veterans' Appeals 
(Board) is under a legal duty in such a case to determine if 
there was new and material evidence to reopen the claim, 
regardless of the RO's action. Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd 83 F.3d 1380 (Fed.Cir. 1996).  The issue 
under current de novo appellate consideration before the 
Board is whether new and material evidence sufficient to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death has been 
submitted.  Only if the Board finds new and material evidence 
may it properly address the merits of the decision.

Although the RO certified the issue of entitlement to a VA 
death pension benefits on appeal, the Board finds that the 
appellant did not intend to appeal the issue, and the Board 
does not currently have jurisdiction over the issue.  See 
38 C.F.R. § 19.35 (2004).  The appellant specifically limited 
the issues addressed to "[s]ervice connection for the cause, 
contribution, or hastening of [the veteran's] death due to 
active, 27.5 years, US Military Duty" and "[e]ntitlement to 
Accrued and Retroactive VA Benefits."  Review of the 
appellant's substantive appeal does not reveal intent to 
appeal the issue of entitlement to death pension benefits.  
See 38 C.F.R. § 20.202 (2004). 

The Board notes that the appellant withdrew her request for a 
hearing before a Veterans Law Judge in a letter received in 
August 2005.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In a rating decision of June 1983, the RO denied the 
claim for service connection for the cause of the veteran's 
death.

3.  The evidence submitted since the RO's June 1983 
disallowance is new and material.

4.  The preponderance of the evidence shows that the veteran 
was not radiation-exposed and did not participate in 
Operation PLUMBBOB.

5.  There is no competent medical evidence of record 
etiologically linking the veteran's terminal metastatic mixed 
squamous cell and adenocarcinoma of the cerebrum with his 
period of active service.

6.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's June 1983 rating 
decision is new and material and the claim is reopened.   
38 U.S.C.A. §§ 5107, 5108, 7104, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1112, 1113, 
1116, 1137, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309, 3.311, 3.312 (2004).

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In December 2002 and February 2004 letters, the RO notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence was to be provided by her and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the appellant to submit 
or identify any evidence that she believed would help the RO 
decide her claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The Board finds that VA has also fulfilled its duty to assist 
the appellant in obtaining evidence needed to substantiate 
her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  It is noted that the veteran's service 
department medical and personnel records are on file, as are 
relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
For all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Factual Background

Review of the veteran's service medical records reveals no 
complaint, treatment, or diagnosis relevant to his post-
service brain cancer.  Review of the veteran's service 
personnel records indicates that he was stationed in Vietnam 
from March 1969 through March 1970. 

Upon his separation from service the veteran established 
service connection for a scar on his lower lip, rated 10 
percent disabling, as well as residuals of a fracture to the 
right malar eminence, status postoperative tonsillectomy and 
appendectomy, peptic ulcer, bilateral sensorineural deafness, 
sinusitis, hemorrhoids, postoperative pilonidal cyst, 
dermatophytosis pedis and tinea versicolor of the back, all 
rated noncompensably.  

Subsequent to the August 1975 rating decision establishing 
service connection for these disorders, the next 
correspondence received by the RO was the appellant's April 
1983 application for burial benefits.  This claim was 
followed by a May 1983 claim for dependency and indemnity 
compensation, accrued benefits, and death pension.

The veteran's certificate of death notes that the veteran 
died in April 1983 at the age of 55.  The immediate cause of 
death was noted as mixed squamous and adenocarcinoma, brain, 
primary site undetermined.  Other significant conditions were 
noted to be bronchopneumonia, neurogenic dysphagia and 
bladder, and candidiasis pharynx, upper esophagus, resolved.

Treatment records from March to April 1983 reflect treatment 
for brain cancer.  The hospitalization report from the 
veteran's final hospitalization indicates he was first 
treated for symptoms of brain tumor in March 1981.  He was 
treated initially in 1981 with biopsy, partial surgical 
removal, and radiation therapy.  He was followed by the 
oncology section of the Phoenix VA Medical Center (VAMC) 
since that time, showing a very gradual deterioration.  He 
was admitted to his final hospitalization in April 1983, and 
expired thirteen days later.

The RO denied the appellant's claims for entitlement to 
service connection for the cause of the veteran's death, 
accrued benefits, and death pension in June 1983.  The 
appellant filed a notice of disagreement and included a copy 
of the veteran's autopsy report.

The June 1983 autopsy report notes that the veteran had a 
diagnosis two years earlier of metastatic mixed squamous cell 
and adenocarcinoma of the cerebrum.  The primary site was not 
determined.  The autopsy showed death due to extensive 
bronchopneumonia.  The pathologist noted that in spite of the 
history, no primary carcinoma was demonstrated anywhere and 
the esophagus was unremarkable.  He noted that unfortunately 
the autopsy permission precluded examination of the brain.

The appellant was provided a Statement of the Case (SOC) in 
September 1983, and subsequent Supplemental SOCs in January 
and March 1985.  She did not perfect an appeal and the June 
1983 rating decision became final.

Pursuant to the May 1983 claim, the RO requested the 
veteran's complete service medical records and requested 
information from the Dept. of Defense regarding the veteran's 
exposure to radiation.  

In January 1984, the Department of the Army notified the VA 
that they had located a record of radiation exposure for 
veteran.  Review of the evidence supplied by the Army 
indicates it refers to another individual with the same 
surname.

In follow-up, the RO requested confirmation from the United 
States Army and Joint Services Environmental Support Group 
(ESG) [currently the U.S. Center for Unit Records Research 
(USCURR)].  They replied in October 1984 that Army historical 
records revealed that the veteran served with the 61st 
Ordnance Group, 5th Ordnance Battalion, Fort Bliss, Texas, 
during 1957 when Operation PLUMBBOB occurred.  However, a 
review of the unit's morning report for the PLUMBBOB period 
did not reveal any notation that the veteran had ever been 
assigned to the Nevada Test Site or ordered to participate in 
a nuclear test. 

In November 2002, the appellant filed a claim, in pertinent 
part, requesting to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  In 
addition to her previous assertions regarding the potential 
connection to involvement in nuclear testing, the appellant 
also asserted the possibility of service connection based 
upon exposure to herbicides while stationed in Vietnam.  She 
reported that the veteran told her that, while stationed at 
Fort Bliss, he volunteered to accompany a Captain to go to 
Nevada (Yucca Flats or Jackass Flats) and that he was behind 
sandbags at the time of the nuclear test.

In December 2002 the RO received a complete copy of the 
veteran's service personnel records.  These confirm the 
veteran was stationed in Vietnam from March 1969 to March 
1970.  The service personnel records also confirm the veteran 
was stationed at Fort Bliss during 1957.  

The National Personnel Records Center (NPRC) has reported 
that there are no service personnel records documenting 
exposure to radiation or participation in radiation risk 
activities.

New and Material Evidence - Analysis

The Board finds that the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death has been reopened.  The veteran's service 
personnel records are evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim.  While the records do not ultimately establish 
entitlement, the Board finds that they did raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2004)

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §1110 (West 2002).  Service 
connection for various cancers may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 
38 C.F.R. §§3.307, 3.309(a) (2004).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. §3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. §1310 
(West 2002); 38 C.F.R. §§3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons are explained below.

Review of the veteran's death certificate and autopsy 
indicates that he died of metastatic mixed squamous cell and 
adenocarcinoma of the cerebrum and extensive 
bronchopneumonia.  The veteran was service connected for a 
variety of disabilities; however, there is no competent 
evidence of record to show that the service-connected 
disabilities were either the principal or the contributory 
cause of death.  

Additionally, the service medical records are silent for any 
showing of problems with brain tumor, metastatic mixed 
squamous cell and adenocarcinoma of the cerebrum, or 
bronchopneumonia.  The first showing of the diagnosis of 
metastatic mixed squamous cell and adenocarcinoma of the 
cerebrum was in 1981, which is many years following his 
discharge from service in 1973.  No medical professional has 
attributed the diagnosis of metastatic mixed squamous cell 
and adenocarcinoma of the cerebrum to the veteran's service.  
Further, there is no evidence in the claims file to show that 
metastatic mixed squamous cell and adenocarcinoma of the 
cerebrum was manifested to a compensable degree within one 
year following the veteran's discharge from service.

Herbicide Exposure

The appellant has asserted that the veteran's metastatic 
mixed squamous cell and adenocarcinoma of the cerebrum was a 
result of Agent Orange exposure.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt v. 
West, 12Vet. App.164, 166 (1999).  All of the presumptive 
cancers may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange, if 
manifest to a degree of 10 percent or more at any time 
subsequent to exposure to Agent Orange during active service.  
38 C.F.R. §3.307(a)(6)(ii) (2004).  Neither brain cancer nor 
metastatic mixed squamous cell and adenocarcinoma of the 
cerebrum are one of the diseases associated with exposure to 
an herbicide agent.  38 U.S.C.A. §1116 (West 2002); 38 C.F.R. 
§3.309(e) (2004).

Service connection cannot be granted based upon a presumptive 
disease process associated with Agent Orange exposure because 
metastatic mixed squamous cell and adenocarcinoma of the 
cerebrum do not fall within those diseases that have been 
determined to be linked with Agent Orange exposure.  
Moreover, no medical professional has stated that the mixed 
squamous and adenocarcinoma is a result of Agent Orange 
exposure to allow service connection to be granted on a 
direct basis to Agent Orange exposure. Accordingly, service 
connection for the cause of the veteran's death on the basis 
of Agent Orange exposure is not warranted.  

Radiation Exposure

A disease associated with exposure to radiation listed in 
38 C.F.R. 3.309 (2004) will also be considered to have been 
incurred in service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. 3.307 (2004) are also satisfied: Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; bone, brain, colon, lung, ovary; and multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. 3.309(d). 

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. 3.311(b)(2), or if the 
claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. 3.311 have been met.  A 
radiogenic disease, for the purposes of 38 C.F.R. 3.311, 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer and any other cancer.  38 C.F.R. 3.311(b)(2). 

If it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons as claimed, and the veteran 
subsequently developed one of the radiogenic diseases listed 
above, then the claim is referred to the Under Secretary for 
Benefits for review.  38 C.F.R. § 3.311(b) (2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that Section 5 of the 
veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29 
(1984), did not preclude, or authorize VA to preclude, a 
claimant from proving that he or she has a disability as a 
result of exposure to ionizing radiation in-service under the 
provisions of 38 U.S.C.A. 1110 and 38 C.F.R. 3.303(d) despite 
the fact that the claimed disability is not a potentially 
radiogenic disease under 38 C.F.R. 3.311.  Combee v. 
Principi, 4 Vet. App. 78 (1993), rev'd. sub nom. Combee v. 
Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  It was noted that as 
a result of Combee, 38 C.F.R. 3.311 was revised effective in 
September 1994 to provide that if a claimant cites or submits 
competent medical or scientific evidence that the claimed 
condition is a radiogenic disease, the claim will be 
considered under 38 C.F.R. 3.311.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994). 

Moreover, in Hilkert v. West, 12 Vet. App. 145 (1999), the 
Court held that the Under Secretary of Benefits must consider 
the factors set forth under the provisions of 38 C.F.R. 
3.311(e).  Under that regulation, the factors to be 
considered in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in-service 
include: 

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 

(3) The veteran's gender and pertinent 
family history; 

(4) The veteran's age at time of 
exposure; 

(5) The time-lapse between exposure and 
onset of the disease; and 

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease. 

Id at 148. 

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure.  
38 C.F.R. 3.311(a)(2). 

Analysis

For the purposes of this decision, the Board finds that the 
veteran's metastatic mixed squamous cell and adenocarcinoma 
of the cerebrum is a disease specific to radiation exposed 
veterans in accord with 38 C.F.R. § 3.309(d)(2) (2004), as 
that section includes cancer of the brain.  While the 
competent medical evidence indicates that the carcinoma 
metastasized to the veteran's brain, the primary site was 
never determined prior to the veteran's death nor on autopsy.  
As such, the Board applies the benefit of the doubt in favor 
of the appellant, and considers the veteran's mixed squamous 
and adenocarcinoma of the brain as "cancer of the brain."  
Additionally, it is also "radiogenic disease" in accord 
with the more liberal applicability of 38 C.F.R. 
§ 3.311(b)(2)(i)(xxiv) (2004) which includes "any other 
cancer."

However, the preponderance of the evidence is against a 
finding that the veteran was exposed to radiation during 
service.  The appellant asserts that the veteran was exposed 
to radiation when he participated in the Operation PLUMBBOB 
nuclear testing which occurred from May 1957 through October 
1957.  See 38 C.F.R. § 3.309(d)(3)(v)(N) (2004).  As noted 
above, the RO in October 1984 received a report from the ESG 
that the veteran's name did not appear in his unit's morning 
reports indicating assignment to Operation PLUMBBOB or to the 
Nevada test site.

While the appellant reports that the veteran told her that he 
accompanied an officer to a test site, sheltering behind 
sandbags, there is no documentary evidence to support this 
contention.  Review of the evidence indicates that the 
veteran and the appellant were married in 1970.  The 
appellant does not assert that she has first hand knowledge 
of the veteran's location during the time period encompassed 
by Operation PLUMBBOB.  There is no record of the veteran 
having had radiation dosage measured as his name does not 
appear on the records of the 1957 atmospheric nuclear 
testing.

The Board is unable to find, based purely on hearsay 
anecdotal evidence that the veteran is a radiation-exposed 
veteran within the meaning of 38 C.F.R. § 3.309(d).  The 
evidence does not show onsite participation during the 
official operational period of an atmospheric test, nor does 
it show presence at a test site during the six month period 
following the official operation period.  Therefore, the 
benefit of the presumption of service connection in 
§ 3.309(d) is not for application in this claim. 

The Board also finds that the information in the veteran's 
service records and in other records maintained by the 
Department of Defense are not consistent with the contention 
that the veteran was present where and when the claimed 
exposure occurred.  Because the veteran's units morning 
reports do not show the veteran was ever assigned to the 
Nevada test site or ordered to participate in a nuclear test, 
the available service department records support the finding 
that the veteran was not present at the Operation PLUMBBOB 
test site.  Because the evidence shows that the veteran was 
not exposed to ionizing radiation in service, the provisions 
of 38 C.F.R. § 3.311 (2004) are not applicable. 

The Board notes that the appellant reports that she is a 
retired registered nurse.  Although the appellant has asserted 
that the veteran's cause of death was due to service, there is 
no evidence that she is competent in the field of oncology 
with the requisite knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnoses or medical etiology of metastatic mixed 
squamous cell and adenocarcinoma of the cerebrum.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is no doubt to be resolved.  See Gilbert, 
1Vet. App.at 55.

Accrued Benefits

The appellant seeks benefits for purposes of accrued 
benefits, although she has made no specific allegations 
regarding the existence of a pending claim at the time of the 
veteran's death.  As stated above, at the time of the 
veteran's death, he was service connected for a scar on his 
lower lip, rated 10 percent disabling, as well as residuals 
of a fracture to the right malar eminence, status post-
operative tonsillectomy and appendectomy, peptic ulcer, 
bilateral sensorineural deafness, sinusitis, hemorrhoids, 
post-operative pilonidal cyst, dermatophytosis pedis and 
tinea versicolor of the back, all rated noncompensably.  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2004).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  As 
the law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.

The claim of entitlement to accrued benefits is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


